Citation Nr: 1641909	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  14-29 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right clavicle injury (also claimed as a right fracture).

2. Entitlement to service connection for residuals of a right clavicle injury (also claimed as a right shoulder fracture).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1979 to September 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.

The issue of entitlement to service connection for residuals of a right clavicle injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a decision dated September 1983, the RO denied the Veteran's claim to service connection for residuals of a right clavicle disorder.  The Veteran was notified of the decision and did not file a timely appeal.

2. Evidence added to the record since the unappealed September 1983 rating decision denying entitlement to service connection for residuals of a right clavicle disorder is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The September 1983 rating decision denying service connection for residuals of a right clavicle injury is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2. New and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a right clavicle injury. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the application to reopen, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014). See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record. 38 C.F.R. § 3.156(a). The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence received since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

This appeal arises out of the Veteran's claim that he injured his right clavicle and/or shoulder in a motorcycle accident while in service around 1978. 

The Veteran submitted an original claim for service connection in December 1981. The Board notes that a February 1982 rating decision granted the Veteran service connection for residuals of a fracture of his left clavicle, but denied his claim for a right clavicle and/or shoulder injury. The Veteran appealed this decision, and a February 1983 Board decision remanded the issue for further development. 

Pursuant to the Board's February 1983 remand, the Veteran was afforded a VA examination in April 1983 for his claimed right clavicle and/or shoulder injury. This examination showed a full range of motion for both of the Veteran's shoulders. There was no x-ray evidence of a right clavicle fracture. Subsequently, an August 1983 Board decision noted one instance of treatment for right shoulder or back pain in the Veteran's service treatment records from July 1979. The Board denied the Veteran's claim for a right clavicle and/or shoulder injury, reasoning that the Veteran did not have a right clavicle disability which was incurred in or caused by service. A September 1983 rating decision continued this denial.  

The Board observes that in July 1993, it appears that the Veteran attempted to appeal the previous denial of his right clavicle and/or shoulder injury. In August 1993, VA advised the Veteran that since he had not filed a timely appeal, the prior decision was final and notified him that he needed to submit new and material evidence to reopen his claim. There is nothing in the Veteran's file to indicate a timely response to this notification. 

Therefore, the Veteran was notified, did not timely appeal the September 1983 decision, and new and material evidence was not received within a year of that decision. Thus, the September 1983 rating decision is final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

Subsequently, in October 2011, the Veteran submitted a claim for service connection for a "right shoulder strain." In a January 2012 statement, the Veteran claimed that he deserved compensation for both of his shoulder injuries because he has been in constant pain since the in service accident from 1978. Additional statements submitted by the Veteran contend that he injured both of his shoulders in the 1980 motorcycle accident and that x-ray records should indicate an injury to his right shoulder. 

In support of the Veteran's claim, he submitted an MRI report of his right shoulder which was conducted by VA in November 2014. The MRI findings section stated the following

Artifact from an unknown source limits evaluation. Hypertrophic bony changes are seen at the acromioclavicular joint causing indentation on the supraspinatous muscle and tendon. This may cause impingement syndrome. The supraspinatous tendon demonstrates signal change and thickening consistent with partial tears. Fluid is seen around the tendon consistent with inflammation. The infraspinatus and subscapularis tendons appear normal in signal and architecture. The long head of the biceps tendon is in the bicipital groove and is normal in its appearance. The glenoid labrum is intact. 

Impression of the MRI was reported as "inflammation and partial tears of the supraspinatous tendon." In addition to the MRI, a VA orthopedic consultation from December 2014 noted that the Veteran had complained of shoulder pain for over 30 years, along with limited movement. Positive impingement was found in both shoulders. X-ray image testing showed "some spurring off the distal acromion with some early degenerative changes in the AC joint. The left shoulder shows an old fracture of the clavicle and spurring off the acromion." The Veteran was assessed with early arthritis of the acromioclavicular joint and impingement syndrome, both shoulders.

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for entitlement to service connection for residuals of a right clavicle fracture (also claimed as a right shoulder disability) has been received. The Veteran's claim for service connection was denied because there was no evidence of a right clavicle or shoulder injury. However, the Veteran has since submitted additional medical records which appear to show that he has a possible right shoulder disability. The Veteran has also consistently reported that he continues to have pain and limited movement, as indicated in the December 2014 VA orthopedic consultation and previous statements.
 
Accepting the credibility of this evidence for the limited purpose of determining whether new and material evidence has been received to reopen the claim, see Justus v. Principi, 3 Vet. App. 510, 513 (1992), the medical records showing a right shoulder injury, demonstrated by "inflammation and partial tears of the supraspinatous tendon" and impingement syndrome relate to "unestablished fact[s] necessary to establish the claim" because, in September 1983, VA denied the Veteran's claim on the grounds that the evidence failed to show a chronic disability of the right shoulder incurred in or aggravated by service. See 38 C.F.R. § 3.156(a). Such evidence is now shown.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a right clavicle injury is reopened.



REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Remand is required to obtain additional medical records and to receive a VA examination.

The Board has reopened the Veteran's claim for service connection for residuals of a right clavicle injury, but finds that a VA examination is required before the claim can be decided on the merits.

As discussed above, a November 2014 VA MRI of the Veteran's right shoulder and subsequent December 2014 VA orthopedic consultation showed "inflammation and partial tears of the supraspinatous tendon" as well as early arthritis of the acromioclavicular joint and impingement syndrome, both shoulders.

Service treatment records reflect that after his 1978 motorcycle accident, he was treated for a left clavicle fracture. A July 1979 record indicates additional right shoulder or back pain. The Veteran has more recently consistently complained of additional pain and limited movement since service. 

Therefore, on remand, the Veteran should be afforded a VA examination to obtain an opinion on whether any right clavicle and/or shoulder disability onset in or is related to his service, including his 1978 motorcycle accident.

VA should also obtain all relevant VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). According to the Veteran's paper claims file, as well as Virtual VA and VBMS, there are no VA treatment records since 2012. Therefore, the AOJ should obtain any additional VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any VA treatment records from 2012 to the present. If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  

2. Thereafter, arrange for a VA examination of the Veteran's right clavicle and shoulder. The Veteran's claims file should be made available to the examiner and the examiner should indicate that he/she reviewed the file in the examination report.

The examiner should provide an opinion as to the following:

a) Identify all disabilities related to the right clavicle and/or shoulder, to include arthritis. 

b) Determine whether it is at least as likely as not (50 percent probability or more) that any identified right clavicle and/or shoulder disability had its onset in or is related to the Veteran's service, to include his motorcycle accident in 1978.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3. The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented the consideration of all records. If the report is deficient in any manner, the AOJ must implement corrective procedures. 

4. The AOJ should then readjudicate the Veteran's claim for service connection for residuals of a right clavicle fracture (also claimed as a right shoulder disability). Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


